              Case 2:20-cv-00660-TLN-AC Document 17 Filed 02/03/21 Page 1 of 3


 1   Mark E. Merin (State Bar No. 043849)
     LAW OFFICE OF MARK E. MERIN
 2   1010 F Street, Suite 300
     Sacramento, California 95814
 3   Telephone:     (916) 443-6911
 4   Facsimile:     (916) 447-8336
     E-Mail:        mark@markmerin.com
 5
       Attorney for Plaintiffs
 6     HOFFMAN BROTHERS HARVESTING, INC.,
       PAUL D. HOFFMAN & SONS, RONALD E.
 7     HOFFMAN, and CARL R. HOFFMAN
 8
     DEREK P. COLE, Bar No. 204250
 9   dcole@colehuber.com
     RONALD J. SCHOLAR, Bar No. 187948
10   rscholar@colehuber.com
     COLE HUBER LLP
11   2281 Lava Ridge Court, Suite 300
     Roseville, California 95661
12   Telephone: (916) 780-9009
     Facsimile: (916) 780-9050
13
       Attorneys for Defendants
14
       COUNTY OF SAN JOAQUIN,
15     DAVID KWONG, and JUANITA M. HUERTA

16                                                 UNITED STATES DISTRICT COURT

17                                               EASTERN DISTRICT OF CALIFORNIA

18                                                         SACRAMENTO DIVISION

19   HOFFMAN BROS. HARVESTING, INC., et al.,                                        Case No. 2:20-cv-00660-TLN-AC

20                       Plaintiffs,                                                JOINT STIPULATION TO CONTINUE
                                                                                    HEARING ON MOTION TO DISMISS;
21   vs.
                                                                                    ORDER
22   COUNTY OF SAN JOAQUIN, et al.,

23                       Defendants.

24            Pursuant to E.D. Cal. L.R. 230(f), the parties—Plaintiffs Hoffman Brothers Harvesting, Inc., Paul

25   D. Hoffman & Sons, Ronald E. Hoffman, and Carl R. Hoffman (collectively, “Plaintiffs”) and

26   Defendants County of San Joaquin, David Kwong, and Juanita M. Huerta (collectively, “Defendants”)—

27   submit the following joint stipulation to continue the hearing date on Defendants’ pending motion to

28   dismiss (ECF No. 6).
                                                                                1
                                      JOINT STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
       Hoffman Bros. Harvesting, Inc. v. County of San Joaquin, United States District Court, Eastern District of California, Case No. 2:20-cv-00660-TLN-AC
              Case 2:20-cv-00660-TLN-AC Document 17 Filed 02/03/21 Page 2 of 3


 1                                                                  STIPULATION

 2            WHEREAS, Defendants’ pending motion to dismiss was originally noticed and scheduled for

 3   hearing on July 23, 2020 (ECF No. 6);

 4            WHEREAS, the parties jointly stipulated to continue the hearing to September 17, 2020 (ECF

 5   No. 8), and the Court granted the stipulation (ECF No. 9);

 6            WHEREAS, the parties jointly stipulated to further continue the hearing to November 12, 2020

 7   (ECF No. 10), and the Court granted the stipulation (ECF No. 11);

 8            WHEREAS, the parties jointly stipulated to further continue the hearing to January 21, 2021

 9   (ECF No. 12), and the Court granted the stipulation (ECF No. 13);

10            WHEREAS, the parties jointly stipulated to further continue the hearing to February 18, 2021

11   (ECF No. 14), and the Court granted the stipulation (ECF No. 15); and

12            WHEREFORE, the parties’ counsel have discussed, and continue to discuss, potential early

13   alternative dispute resolution in this case and a further continuance of the hearing date is necessary to

14   facilitate these settlement discussions—specifically, the parties have each made and discussed proposals

15   to resolve the parties’ dispute and, most recently, continue to discuss and consider counter-proposals; and

16            NOW, THEREFORE, the parties agree and stipulate that:

17            Defendants’ pending motion to dismiss (ECF No. 6), currently scheduled to be heard before this

18   Court on February 18, 2021, shall be CONTINUED to April 15, 2021, at 2:00 p.m.

19            IT IS SO STIPULATED.

20   Dated: February 2, 2021                                                Respectfully Submitted,
                                                                            LAW OFFICE OF MARK E. MERIN
21
                                                                                    /s/ Mark E. Merin
22
                                                                            By: __________________________________
23
                                                                                Mark E. Merin
24                                                                                   Attorney for Plaintiffs
                                                                                     HOFFMAN BROTHERS HARVESTING, INC.,
25
                                                                                     PAUL D. HOFFMAN & SONS, RONALD E.
26                                                                                   HOFFMAN, and CARL R. HOFFMAN

27

28
                                                                                2
                                      JOINT STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
       Hoffman Bros. Harvesting, Inc. v. County of San Joaquin, United States District Court, Eastern District of California, Case No. 2:20-cv-00660-TLN-AC
              Case 2:20-cv-00660-TLN-AC Document 17 Filed 02/03/21 Page 3 of 3


 1   Dated: February 2, 2021                                                Respectfully Submitted,
                                                                            COLE HUBER LLP
 2
                                                                                /s/ Derek P. Cole
 3
                                                                                (as authorized on February 2, 2021)
 4                                                                          By: __________________________________
                                                                                Derek P. Cole
 5                                                                              Ronald J. Scholar
 6                                                                                  Attorneys for Defendants
                                                                                    COUNTY OF SAN JOAQUIN,
 7                                                                                  DAVID KWONG, and JUANITA M. HUERTA

 8

 9

10                                                                        ORDER

11            GOOD CAUSE APPEARING, the parties’ stipulation is GRANTED.

12            Defendants’ pending motion to dismiss (ECF No. 6), currently scheduled to be heard before this

13   Court on February 18, 2021, shall be CONTINUED to April 15, 2021, at 2:00 p.m.

14            IT IS SO ORDERED.

15   Dated: February 2, 2021

16

17                                                                                            Troy L. Nunley
                                                                                              United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                                                                3
                                      JOINT STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
       Hoffman Bros. Harvesting, Inc. v. County of San Joaquin, United States District Court, Eastern District of California, Case No. 2:20-cv-00660-TLN-AC
